Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-14 and 16-20 are presented for examination and claim 15 is cancelled..
 Response to Arguments/Response to Amendment
2.	Applicant's arguments and amendments filed 9/22/21 have been fully considered. 
The rejection under 112 and 102, has been withdrawn since applicant's arguments and amendments are overcome the rejection. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments and amendments filed 09/22/21 have been fully considered, and they are persuasive and claims 1-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119